DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: with respect to claims 1, 14, and 15, in addition to other limitations in the claims, the prior art of record fails to teach, disclose or render obvious the applicant’s invention as claimed, particularly the feature describing: 
Claim 1, a second antenna module comprising at least a second part of the first antenna system and a part of a second antenna system; and an interconnect between the first antenna module and the second antenna module that couples the first part of the first antenna system to the second part of the first antenna system to form the first antenna system, wherein the first antenna system is configured to operate in a first frequency band and the second antenna system is configured to operate in a second frequency band, different to the first frequency band, and wherein the second antenna module is a replaceable antenna module.
Claim 14, the second antenna module comprising at least the second part of the first antenna system and a part of a second antenna system; and the interconnect between the first antenna module and the second antenna module that couples the first part of the first antenna system to the second part of the first antenna system to form 
Claim 15, wherein the first antenna system comprises an interface for an interconnect configured to couple the part of the first antenna system to another part of the first antenna system in another antenna module to form the first antenna system; and the interconnect between the replaceable antenna module and the another antenna module that couples the part of the first antenna system to the another part of the first antenna system to form the first antenna system, and wherein the second antenna system is configured to operate in a second frequency band, different from the first frequency band.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH Q TRAN whose telephone number is (571)272-1813.  The examiner can normally be reached on M-F: 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on 571-272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANH Q TRAN/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        1/14/21